

Exhibit 10.05


INNOVEST SYSTEMS, LLC
ON-LINE SERVICES AGREEMENT



 
Client Account No


This On-line Services Agreement (the “Agreement”) is entered into as of June 1,
2005 (the “Effective Date”) by and between INNOVEST SYSTEMS, LLC, a New York
limited liability company with its principal place of business at 74 Trinity
Place, Eighteenth Floor, New York, NY 10006 (“Provider”), and PINNACLE TRUST
CO., LTA, with its principal place of business at 4265 San Felipe, Suite 900,
Houston, TX 77027 (“Client”).


Now, Therefore, the parties agree as follows:


1. Definitions. For purposes of this Agreement:


1.1 “Applications” means the software applications set forth on Exhibit A or
otherwise made available by Provider for use by Client under the terms of this
Agreement.


1.2 “Confidential Information” means any information, whether disclosed orally,
in writing, electronically, visually or otherwise disclosed by one party (the
“Disclosing Party”) to the other (the “Recipient”) in connection with this
Agreement, including without limitation, the Applications, Documentation, User
Information, User IDs, business plans, customers, technology, products and all
other information relating to the provision of the Services or the Disclosing
Party’s financial condition, operations, or business.


1.3  “Client Page” means the page of the Provider Web Site through which Client
shall access the Applications.


1.4 “Documentation” means the published user manuals (whether in print or
electronic form) that relate to the use of the Service or the Applications and
that have been provided whether directly or through the Provider Web Site by
Provider to Client hereunder.


1.5 “Intellectual Property Rights” collectively means any and all worldwide
rights, title and interest (including, all patent, patent registration, business
processes, copyright, data right, trademark, trade name, service mark, service
name, trade secret, know-how or other similar right arising or enforceable under
U.S. law, foreign law, or international treaty regime) in any system, medium or
content, including, without limitation, designs, masks, circuit boards, micro
chips, microprocessors, architectures, prototypes, databases, text, graphics,
photographs, print, pictures, software, CD-ROM, database tapes, source and
object codes, microcode, or any other form of technology or embodiment thereof.


1.6 “Named User” means an employee of Client who has been issued a User I.D. in
accordance with Section 3.3(a).


1.7  “Service” shall mean the provision of the Web-based hosting of the
Applications and User Information in accordance with the terms of this
Agreement.


1.8 “Provider Web Site” means the site on the World Wide Web (the “Web”) located
at Universal Resource Locator https://secure5.innovestsystems.com/pinnacletrust
through which Provider shall provide the Service to Client under the terms of
this Agreement.


1.9 “User Information” means personally identifiable data entered by and
collected from Named Users while accessing the Applications and hosted by
Provider or its Web Host.


1.10 “Web Host” means the third party provider who is in the business of
providing web site hosting of Internet data centers and facilities to Provider
with respect to the Provider Web Site.


2. Services. Provider shall provide the Service to Client through its Named
Users. Provider through its Web Host shall host and provide access to the Client
Page in substantially the same manner and to the same standards (e.g., up time
and response time) as Provider through its Web Host hosts and provides access to
the Provider Web Site. Client may elect to use an alternate private network
(other than the Internet) to access the Client Web Page on the Provider Web
Site. Any network-specific costs arising out of Client’s election to use any
network (other than the Internet) shall be borne by Client. In such event, the
parties shall discuss in good faith the method and manner in which such network
connectivity shall be accomplished in accordance with a mutually agreed upon
project plan. Client specifically acknowledges that certain aspects of the
Service are provided or controlled by third parties. At times, actions or
inactions caused by third parties can produce situations in which connections to
the Service may be impaired or disrupted. Although Provider will use
commercially reasonable efforts to take any actions that it deems appropriate to
remedy and avoid such events in accordance with Section 10; however, Provider
cannot guarantee that they will not occur. Provider shall be solely responsible
for the selection of, on-going relationship with, and compensation due to the
Web Host for the provision of the Services to Client. Any obligations performed
by the Web Host shall be treated as performed by Provider for purposes of this
Agreement.


 
-31-

--------------------------------------------------------------------------------

 
3. Deployment, Access, Use and Support of the Service.


3.1 Deployment of the Service. Provider shall use commercially reasonable
efforts to undertake and perform the services reasonably necessary to deploy,
set-up, or otherwise configure the Client Page of the Provider Web Site and the
Applications to function and perform the Service for Client, as set forth in a
mutually agreed upon project plan. Client agrees to cooperate with Provider in
the performance of the Services and to provide Provider with all necessary files
and other information and assistance required for Provider to render the
Services.


3.2 Access to the Service.


(a) License to Access the Service. Provider hereby grants to Client a
nonexclusive, non-sublicensable, non-transferable (except in accordance with
Section 14.2), license to execute the Applications solely from the Client Page
of the Provider Web Site solely for Client’s internal business purposes during
the Term. Client, through its Named Users, may access the Service and execute
the Applications only as permitted by this Agreement. Client acknowledges and
agrees that any breach of this Agreement by a Named User or any other employee,
agent or contractor of Client shall be deemed a breach of this Agreement by
Client. Client shall make no attempt to, and shall not permit any Named User to
make any attempt to: (a) download, reproduce, copy, alter, adapt, modify,
improve, translate, create derivative works from, reverse engineer, disassemble,
decompile or otherwise attempt to reveal the trade secrets or know how
underlying the Applications and/or the Service; (b) interfere in any manner with
the hosting of the Applications and/or the Service associated therewith; or (c)
sublicense, resell, sublease or transfer any of Client’s rights under this
Agreement or otherwise use the Service or Applications for the benefit of a
third party or to develop a product that is similar to the Applications or to
operate a service bureau. 


(b) Necessary Equipment; Cooperation. Client shall be solely responsible, at its
own expense, for acquiring, installing and maintaining all connectivity
equipment, hardware, software and other equipment as may be necessary for it and
its Named Users to connect to, access, and use the Client Page of the Provider
Web Site and the Service, including, without limitation, the Minimum
Configuration set forth in Exhibit A.


(c) ISP Connectivity. Client shall provide its own connection to the Internet
through one or more Internet Service Providers’ of its choice, and Client shall
be solely responsible for all telephone and other charges incurred by Client to
obtain Internet connectivity to the Service.


(d) Compliance. Client agrees to comply with all laws, rules, regulations,
orders, decrees, judgments and other governmental acts of the United States and
any other state or country with jurisdiction over Client, or Client's activities
(or those of its affiliates or Named Users) in the use of the Service and the
performance of its obligations under this Agreement.


3.3 Use of the Service.


(a) Security. Each Named User will be assigned a unique Named User
identification name and password for access to and use of the Service (“Named
User ID”). A User ID allows the Named User to access the Applications and to
enter, change or delete User Information. Client shall be responsible for
ensuring the security and confidentiality of all Named User IDs. Client
acknowledges that it will be fully responsible for all liabilities incurred
through use of any Named User ID (whether lawful or unlawful) and that any
transactions completed under a Named User ID will be deemed to have been
lawfully completed by Client. Client shall initially access the Applications
solely through the Named Users set forth on Exhibit B. Client shall update
Exhibit B in writing from time to time such that Exhibit B is current and
accurate and reflects the users actually accessing the Applications through the
Service. In no event will Provider be liable in any way for the foregoing
obligations or the failure by Client to fulfill such obligations. Both parties
acknowledge that all publicly available networks are inherently insecure.
Provider will use commercially reasonable efforts to implement and deploy
reasonable security features, procedures and technologies that will, in
Provider’s reasonable judgement, provide sufficient protection to data hosted in
connection with the Service from unauthorized access.


 
-32-

--------------------------------------------------------------------------------

 
(b) User Information. Client and its Named Users will be solely responsible for
providing all User Information. Client grants to Provider all necessary licenses
in and to any Intellectual Property Rights embodied in such User Information
necessary for Provider to provide the Service for Client. Provider will use User
Information only to the extent necessary to perform the Service under this
Agreement, provide maintenance, administration, monitoring and capacity planning
of the system, or to fulfill authorized requests from the Client. Client shall
not, and shall not permit any Named User to, provide User Information that: (a)
infringes or violates any intellectual property rights, publicity/privacy
rights, law or regulation, or is defamatory; (b) contains any viruses or
programming routines intended to damage, surreptitiously intercept or
expropriate any system, data or personal information; or (c) is materially false
or misleading. Provider may take remedial action if User Information violates
this Section 3.3(b); provided, however, Provider is under no obligation to
review User Information for accuracy or potential liability.


(c) Data Backup. Provider shall adhere to standard information services industry
practices by maintaining back-up copies of Client’s User Information to allow
for recovery in the event of loss, corruption or other similar event or
circumstances that may occur in the process of performing the Services under
this Agreement.


(d) Data Retention. Subject to Section 9.3, Client agrees that Provider’s
obligation to maintain any User Information obtained in the course of
performance of the Service shall not extend beyond the later of any termination
or non-renewal of this Agreement.


3.4 Maintenance and Support of the Service. Provider will make available to
Client as part of the Service, and at no additional charge, any upgrade or
update to the Applications when Provider makes them generally available in the
marketplace. In addition and at no additional charge, Provider will provide
telephone and email technical support (at the levels set forth in Exhibit A)
related to access to and use of the Applications during Provider’s normal
business hours. For purposes of this Agreement, “Normal Business Hours” means
the times set forth in Exhibit A.


4. Training. Provider agrees to undertake and perform the training services set
forth in Exhibit A (“Training Services”).


5. Fees and Payment. In consideration of the rights and services provided to
Client under this Agreement, Client shall pay Provider the fees set forth in
Exhibit C (“Schedule of Fees and Terms of Payment”) when due. Provider reserves
the right to suspend the Service and access to the Applications in the case any
fees payable under Exhibit C are more than thirty (30) days overdue.


6. Confidentiality. The Recipient agrees that, at all times during the Term of
this Agreement and after its termination, it shall keep in strict confidence and
trust all Confidential Information created and/or developed by the Disclosing
Party, and it will not, nor permit any other person or entity to, disclose,
copy, reproduce, transmit or otherwise use the Disclosing Party’s Confidential
Information, except as expressly authorized by this Agreement or the written
consent of the Disclosing Party and to the extent necessary for performance of
this Agreement. Each Recipient shall make all commercially reasonable efforts to
maintain the confidentiality of the Disclosing Party’s Confidential Information
and in no event shall the Recipient use a lesser standard of care than that
which it uses to safeguard the confidentiality of its own confidential
information. Each Recipient agrees that it will disclose Confidential
Information only to those of its employees and contractors who need to know such
information and who have previously agreed to be bound by the non-disclosure
terms and conditions of this Agreement or a similar non-disclosure agreement.
However, the Recipient bears no responsibility for safeguarding the Confidential
Information of the Disclosing Party that Recipient can show is: (i) publicly
available prior to disclosure; (ii) already in the Recipient’s possession and
not subject to an obligation of confidentiality; (iii) obtained by the Recipient
from a third party without restrictions on disclosure; or (iv) entirely
independently developed by the Recipient without any reference to the
Confidential Information of the Disclosing Party. The foregoing prohibition on
disclosure of Confidential Information shall not apply to the extent certain
Confidential Information is required to be disclosed by the Recipient by order
of a court or as a matter of law, including, without limitation, any voluntary
filing under the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, provided that the Recipient uses reasonable efforts to
provide the Disclosing Party with prior notice of such obligation to disclose
and either reasonably assists in obtaining a protective order therefor or
reasonably considers any requests for confidential treatment of such
Confidential Information by the Disclosing Party.


 
-33-

--------------------------------------------------------------------------------

 
7. Ownership.


7.1 Client. Subject to the licenses granted herein, Client retains all worldwide
right, title and interest in and to the Intellectual Property Rights embodied in
the User Information and Client’s Confidential Information.


7.2 Provider. Subject to the limited license set forth in Section 3.2(a),
Provider and its licensors retain all worldwide right, title and interest in and
to all Intellectual Property Rights embodied in all software, materials and
Provider Confidential Information made available to Client via the Internet or
otherwise, in connection with the Service, including without limitation, the
Applications (both object and source code), Documentation, and any and all
improvements, derivative works, updates, and modifications thereto, whether or
not made in conjunction with this Agreement.


8. Data Collection. Provider shall have the right to utilize data capture,
syndication, and analysis tools, and other similar tools, to extract, compile,
synthesize, and analyze any non-personally identifiable data or information
resulting from Client’s use of the Service and Applications (“Blind Data”). To
the extent that any Blind Data is collected by Provider, such Blind Data shall
be solely owned by Provider and may be used by Provider for any lawful business
purpose without a duty of accounting to Client, provided that the Blind Data is
used only in an aggregated form, without specifically identifying the source of
the Blind Data.


9. Term and Termination.


9.1 Term. Unless earlier terminated as provided below, this Agreement shall
commence as of the Effective Date and remain in effect for a period of five (5)
years (“Initial Term”). The Initial Term shall be automatically renewed for
successive one (1) year periods (“Renewal Terms”), unless either party indicates
its intention not to renew the Agreement prior to ninety (90) days prior to the
end of the Initial Term or any Renewal Term, as the case may be. The Initial
Term and any Renewal Term shall be collectively referred to as the “Term.”Upon
renewal, the fees for the Service shall be adjusted as described in Exhibit C.


9.2 Termination For Cause. This Agreement may be terminated at any time during
the Term immediately by either party: (i) upon the breach by the other party of
any of such other party’s obligations hereunder, which breach has not been cured
within thirty (30) days after the breaching party has received written notice
thereof; (ii) if all or a substantial portion of the assets of the other party
are transferred to an assignee for the benefit of creditors, to a receiver or to
a trustee in bankruptcy, a proceeding is commenced by or against the other party
for relief under bankruptcy or similar laws and such proceeding is not dismissed
within sixty (60) days, or the other party is adjudged bankrupt; or (iii) upon
written notice if Client (a) fails to make the payments specified under Section
5 when due for a second time in any calendar year or (b) violates the
restrictions in Sections 3, 6 or 7. Upon any termination of this Agreement by
Provider due to breach by Client, Client shall pay Provider 50% of the then
remaining base fees due in the Initial Term or any applicable Renewal Term.


9.3 Effect of Termination. Upon termination of this Agreement for any reason,
any amounts owed to Provider under this Agreement before such termination will
be immediately due and payable, all licenses granted herein shall immediately
terminate, and each party shall return to the other, or purge from its
electronic or other storage facilities or records, all property (including any
Confidential Information) of the other party in its possession or control.
Except as provided for in Exhibit D of the Agreement, Provider will promptly
cease performing the Service and all Client and Named User access to the Service
shall be immediately suspended. Provider will discontinue all use of the User
Information and, subject to the terms of this Section 9.3, destroy all copies
thereof in its possession. Client may request at any time and receive from
Provider, within five (5) days of such request, a text file copy of all User
Information (but not including Applications) in a CD-ROM or other format
reasonably acceptable to Client and in an “as is and with all faults” condition.
Provider shall be permitted to keep a backup copy of such User Information,
which shall be destroyed upon confirmation of the receipt by Client of the
CD-ROM or other format described in the preceding sentence and in any event one
week after such CD-ROM is shipped to Client by Provider. Provider, at its sole
discretion, may refuse any requests from Client to modify, edit or alter the
User Information. The following Sections shall survive the termination or
expiration of this Agreement: 1, 6, 7, 8, this 9.3, 10, 11, 12, 13 and 14 (to
the extent applicable to such Sections).


 
-34-

--------------------------------------------------------------------------------

 
10. Limited Warranty. Provider will use commercially reasonable efforts to
perform the Service in a professional and workmanlike manner. The Applications
shall perform substantially in accordance with their intended purpose as set
forth in the Documentation. Notwithstanding the foregoing, Provider makes no
representation as to the interoperability of the Applications or Service with
any third parties’ systems. Under no circumstances will Provider be liable for
any damage or loss resulting from a cause over which Provider does not have
control, including, without limitation, failure of electronic or mechanical
equipment or communications lines, telephone or other interconnect problems,
general inoperability of the internet, unauthorized access, theft, operator
error, severe weather, earthquakes, and strikes or other labor problems.
Provider’s sole obligation, and Client’s exclusive remedy, for any failure,
defect, inaccuracy or interruption in the Service, or breach by Provider of the
limited warranty set forth in this Section 10, shall be that Provider will use
commercially reasonable efforts to restore the Service and access to the
Applications as soon as reasonably possible and/or to cure such breach. If in
Provider’s sole judgment, restoring access and/or curing such breach is not
commercially feasible, Provider may credit Client for Service Fees (as defined
in Exhibit C) during the affected period of time, in proportion to the extent
such Service was impaired, and may thereafter cancel this Agreement without
further obligation or liability to Client.


11. Disclaimer. Except as expressly set forth in Section 10 or Exhibit D, the
Applications, Documentation, Service, and all other data and materials made
available via the internet or otherwise provided to Client in connection with
this Agreement by Provider and its suppliers are provided “AS IS” and “AS
AVAILABLE,” without representations or warranties of any kind. PROVIDER AND ITS
SUPPLIERS MAKE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, BY OPERATION OF LAW OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF QUIET
ENJOYMENT, NON-INFRINGEMENT, OR ANY IMPLIED WARRANTIES ARISING OUT OF COURSE OF
PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE. PROVIDER DOES NOT WARRANT THAT
THE SERVICES WILL BE PROVIDED ERROR-FREE, UNINTERRUPTED, SECURE, OR VIRUS-FREE.
WITHOUT LIMITING THE FOREGOING, PROVIDER MAKES NO REPRESENTATION OR WARRANTIES
OF ANY KIND WITH RESPECT TO THE THIRD PARTY COMPONENTS OF THE APPLICATIONS OR
SERVICES. TO THE EXTENT PROVIDER MAY NOT AS A MATTER OF LAW DISCLAIM ANY
WARRANTY, THE PARTIES AGREE THAT THE SCOPE AND DURATION OF ANY SUCH WARRANTY
SHALL BE THE MINIMUM PERMITTED UNDER APPLICABLE LAW. Neither Provider, nor its
third-party service or software providers, shall have any liability whatsoever
for the accuracy, completeness, or timeliness of the User Information, or for
any decision made or action taken by Client in reliance upon any User
Information. The parties agree and acknowledge that Provider shall in no event
be held responsible for any problems with the Service attributable to the public
Internet infrastructure or Client’s ability to be connected to the Internet.


12. LIMITATION OF LIABILITY. 


12.1 EXCEPT FOR LIABILITY DUE TO BREACH OF SECTION 6 OR LIABILITY UNDER
SECTION 13, NEITHER PARTY (OR PROVIDER’S SUPPLIERS) WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, DIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT INCLUDING, BUT NOT LIMITED TO, DAMAGES THAT RESULT FROM
INTERRUPTED COMMUNICATIONS, LOST DATA, OR LOST PROFITS, OR DAMAGES THAT RESULT
FROM INCONVENIENCE, DELAY OR LOSS OF USE OF ANY INFORMATION OR DATA OR OF THE
APPLICATIONS OR SERVICE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES, AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY HEREIN.


 
-35-

--------------------------------------------------------------------------------

 
12.2 Except for liability due to claims arising from breach of Section 6, or
liability under Section 13, neither party’s liability related to this Agreement
shall exceed the amounts actually paid to Provider by Client in the twelve (12)
month period immediately preceding liability hereunder.


12.3 Client acknowledges that Provider has set its prices and entered into this
Agreement in reliance upon the limitations of liability and the disclaimers of
warranties and limitations on damages set forth in this Agreement, and that the
same form an essential basis on the bargain between parties. The parties agree
that the limitations and exclusions of liability and disclaimers specified in
this Agreement will survive and apply even if found to have failed of their
essential purpose.


13. Indemnity.


13.1 By Provider. Subject to the provisions of Section 12.1, Provider shall
defend, indemnify and hold harmless Client, its officers, directors, employees,
agents and representatives against any losses, costs damages, liabilities and
expenses (including, without limitation, reasonable attorneys’ fees) arising
from third party claims that the Service (or Client’s use thereof) infringes any
patent, copyright, trademark, trade secret or other proprietary right or right
of confidentiality of any third party. Provider’s obligation shall not extend to
a claim based on any alleged infringement arising from any: (a) third party
component of the Service; (b) additions, changes or modifications to any
Application by or on behalf of Client; (c) incorporation of the Service or any
Application or any component thereof into any other product or process; or (d)
use of the Service or any Application other than as permitted by this Agreement.
Should the Service or any Application become, or in Provider’s opinion be likely
to become, the subject of any such suit or action for infringement or if Client
is enjoined from using the Service, Provider shall, at Provider’s option and
expense, procure for Client the right to continue using the Service or component
thereof, or replace or modify such Service or component thereof, so that it
becomes non-infringing. If in Provider’s sole judgment, such procurement,
replacement or modification is not commercially feasible; Provider may cancel
this Agreement subject to damages caused to Client; such damages not to exceed
the amounts actually paid to Provider by Client in the twelve (12) month period
immediately preceding liability hereunder. This Section states Provider’s entire
liability for infringement claims relating to the Service or any Application.
This Section 13.1 states Provider’s sole liability and Client’s sole remedy for
any infringement claims.


13.2  By Client. Subject to the provisions of Section 12.1, Client shall defend,
indemnify and hold harmless Provider, its officers, directors, employees, agents
and representatives from and against any and all losses, costs, damages,
liabilities or expenses (including, without limitation, reasonable attorney’s
fees) incurred or arising from any claim by a third party arising out of: (i)
breach of this Agreement by Client; and (ii) User Information.


13.3  Procedure. The indemnifying party’s indemnification obligations under this
Section are conditioned upon the indemnified party: (a) giving prompt notice of
the claim to the indemnifying party; (b) granting sole control of the defense or
settlement of the claim or action to the indemnifying party (except that the
indemnified party’s prior written approval will be required for any settlement
that reasonably can be expected to require a material affirmative obligation of
or, result in any ongoing material liability to the indemnified party); and (c)
providing reasonable cooperation to the indemnifying party and, at the
indemnifying party’s request and expense, assistance in the defense or
settlement of the claim.


14. GENERAL PROVISIONS.


14.1  Independent Contractors. Provider shall perform the Services as an
independent contractor, and nothing contained in this Agreement shall be
construed to create or imply a partnership, principal-agent or employment
relationship between the parties. Neither party shall take any action or permit
any action to be taken on its behalf which purports to be done in the name of or
on behalf of the other party and shall have no power or authority to bind the
other party or to assume or create any obligation or responsibility, express or
implied, on the other party’s behalf or in its name, nor shall such party
represent to any one that it has such power or authority.


 
-36-

--------------------------------------------------------------------------------

 
14.2  Assignment. Client shall not assign, delegate, or subcontract any portion
of its rights, duties, or obligations under this Agreement without the prior
written consent of Provider, which such consent shall not be unreasonably
withheld, and any attempt to do so shall be void. Notwithstanding the preceding
sentence, Client may assign its rights under this Agreement to its affiliate,
with notice to, but without the prior consent of, Provider; provided that Client
remains obligated under the terms of this Agreement. Client agrees that Provider
may subcontract certain of the Services to be performed in connection with this
Agreement; provided that any such subcontracting arrangement will not relieve
Provider of any of its obligations hereunder. In addition, Provider may assign
this Agreement, including its rights and duties hereunder.


14.3  Compliance With Laws. Client represents and warrants that it will comply
with all applicable federal, state, and local laws and regulations, and
communications common carrier tariffs, and use the Service solely for lawful
purposes. Provider reserves the right to take all actions, including termination
of the Service, which it believes necessary to comply with applicable laws,
regulations, and tariffs. Provider agrees to provide service that is compliant
with applicable State and Federal laws and regulations.


14.4  Entire Agreement; Waiver. The parties agree that the terms set forth in
Exhibit D attached to this Agreement shall be in addition to, and if so
specified in Exhibit D in lieu of, those terms set forth in this Agreement. This
Agreement, Exhibits A, B, C, and D attached hereto, and any Deployment Plan
related to this Agreement sets forth the entire understanding and agreement of
the parties, and supersedes any and all prior or contemporaneous oral or written
agreements or understandings between the parties, as to the subject matter of
the Agreement. This Agreement may be amended, modified or changed only by a
writing signed by both parties. The waiver of a breach of any provision of this
Agreement will not operate or be interpreted as a waiver of any other or
subsequent breach.


14.5  Force Majeure.  If performance hereunder (other than payment) is
interfered with by any condition beyond a party’s reasonable control, the
affected party, upon giving prompt notice to the other party, shall be excused
from such performance to the extent of such condition. Each party acknowledges
that web site operations may be affected by numerous factors outside of a
party’s control.


14.6 Governing Law. This Agreement will for all purposes be solely and
exclusively governed, construed and enforced in accordance with the laws of the
State of New York (without regard to the conflicts of law provisions thereof
other than Section 5-1401 of New York's General Obligations Law). Both parties
submit to personal jurisdiction in the federal and state courts located in New
York County, State of New York, and further agree that any and all claims and
controversies arising out of this Agreement that cannot be amicably resolved by
the parties shall be brought solely and exclusively in a court in New York
County, State of New York.


14.7 No Implied Licenses. There are no implied licenses under this Agreement,
and any rights not expressly granted hereunder are reserved. Neither party shall
exceed the scope of the licenses granted hereunder.


14.8 Notice. Any notice under this Agreement will be in writing and delivered by
personal delivery, overnight courier, confirmed facsimile, confirmed email, or
certified or registered mail, return receipt requested, and will be deemed given
upon personal delivery, one (1) day after deposit with an overnight courier,
five (5) days after deposit in the mail, or upon confirmation of receipt of
facsimile or email. Notices will be sent to a party at its address set forth on
the first page of this Agreement or such other address as that party may specify
in writing pursuant to this section.


14.9 Severability. If any provision herein is held to be invalid or
unenforceable for any reason, the remaining provisions will continue in full
force without being impaired or invalidated in any way. The parties agree to
replace any invalid provision with a valid provision that most closely
approximates the intent and economic effect of the invalid provision.


[THIS SPACE INTENTIONALLY LEFT BLANK]

 
-37-

--------------------------------------------------------------------------------

 


Authorized representatives of Client and Provider have read the foregoing and
all documents incorporated therein and agree and accept such terms effective as
of the date first above written.


Client:


Pinnacle Trust Co., LTA


Signature: /s/ LINDA HALCOMB         


Print Name: Linda Halcomb                     


Title: Director - Operations                     


Date: May 27, 2005                                  


Provider:


INNOVEST SYSTEMS, LLC


Signature: /s/ W. THOMAS                  


Print Name: W. Thomas                         


Title: Chief Executive Officer                


Date: May 27, 2005                                 

 
-38-

--------------------------------------------------------------------------------

 


EXHIBIT A
APPLICATIONS


SOFTWARE:


InnoTrust Trust Accounting & Reporting System.




DOCUMENTATION:


InnoTrust User Manual




MINIMUM CONFIGURATION:


Microsoft Internet Explorer version 5.5 or higher and access to the public
Internet.




NORMAL BUSINESS HOURS:


For purposes of this Agreement, “normal business hours” means Monday through
Friday from 7:00 a.m. to 7:00 p.m., Eastern Standard Time, excluding holidays
observed by the closing of the Federal Reserve Banks and Branches (as set forth
on the -Federal Reserve Board’s Web Site at -
http://www.ny.frb.org/welcome.html, as updated from time to time.




TRAINING:


1. 3-day InnoTrust training session.
2. 3-day pre-production walkthrough
3. Training, as reasonably required, specific to any particular application or
service upgrade.




TECHNICAL SUPPORT:


Provider will provide a contact for requests for inquiries related to the
Service (the “Help Desk”.) During Normal Business Hours, the Help Desk will be
accessible via a toll-free number and will be the primary means of support for
systems and service related issues encountered by Client. Any calls received by
the Help Desk during Normal Business Hours will be returned within 30 minutes of
receiving such call. During hours other than Normal Business Hours, Provider
will provide a pager number and/or a cellular phone number for Client’s use.
Calls received during hours other than Normal Business Hours by the Help Desk
will be returned within 2 hours of Provider’s receiving such call.

 
-39-

--------------------------------------------------------------------------------

 


EXHIBIT B
NAMED USERS


To be determined.



 
-40-

--------------------------------------------------------------------------------

 

EXHIBIT C


SCHEDULE OF FEES AND TERMS OF PAYMENT


Client agrees to pay to Provider the Base Fees and Asset Fees with respect to
the Service, as follows:


The total fee comprises a base service fee per annum (the “Base Fee”), plus a
variable basis point fee (the “Asset Fee”) assessed on the dollar amount of
assets under Client’s administration (the “Asset Base”). Client shall pay all
sales and use or similar taxes.



 
§
The Base Fee will be $6,250 per month.




 
§
The Asset Fee will be waived on the first $ 1 billion of assets under
administration. In the event assets held on the system exceed $1 billion in
market value, 1 basis point for such assets in excess of $1 billion.



The Base Fee and any Asset Fee are payable in 12 monthly installments, each
installment equal to 1/12 of the then applicable fees as calculated per above,
on the 15th day of each calendar month, (or the succeeding business day if such
15th day falls on a weekend or holiday as observed by the closing of the Federal
Wire Transfer System).


For purposes of determining the Asset Fee, the Asset Base will be measured on
the 1st business day of each calendar quarter and the Asset Fee shall remain
constant until the Asset Base is re-measured at the beginning of the following
calendar quarter.


In addition to the annual fee, Provider will charge a one-time implementation
fee. Implementation expenses will be billed at $1,000 per day.



 
§
Provider estimates the implementation fee will not exceed $65,000.



Provider will pass-through to Client the cost of obtaining securities pricing,
corporate action announcements, the printing and mailing of customer statements,
and other charges imposed by third party service vendors (e.g. tax reporting
providers).

 
-41-

--------------------------------------------------------------------------------

 

EXHIBIT D


ADDITIONAL TERMS


This Exhibit D sets forth those terms that are in addition to, and if so
specified in this Exhibit D in lieu of, the terms set forth in the body of this
Agreement, as follows:


A. Data Backup. Clients’ User Information will be backed-up nightly to tape.
Tape backups will be moved to a secure offsite storage facility one day after
their creation. Tape backups will be kept on site for one day to provide for
their immediate retrieval in order to effect recovery of Client User Information
in the even of loss, corruption or other similar event or circumstances. Backups
will be sent to no less than two offsite locales.


B.  Rights At Termination. In addition to the rights and obligations upon
termination set forth in Section 9.3, the parties agree that, in the event of
termination or expiration of this Agreement for any reason, and upon the request
of Client, Provider shall be obligated to cooperate with Client in effecting the
orderly transfer of any User Information to a third party designated by Client
(the “Termination Assistance”). Termination Assistance will be provided for
ninety (90) days prior to and up to thirty (30) days after the date of
expiration or termination at Provider’s standard consulting rates.


C. Source Code Escrow. Provider and Client agree that, at Client’s request and
expense, promptly after execution of this Agreement by the parties, Provider and
Client shall enter into a source code escrow agreement (“Escrow Agreement”) with
DSI Technology Escrow International (“Escrow Agent”) whereby Provider will
promptly deposit the Source Code with Escrow Agent (“Source Code Deposit”). The
Escrow Agreement shall provide that the Source Code Deposit shall be updated
periodically during the term of the Agreement if and when Provider makes
available to Client any updates or upgrades to the Applications. The Escrow
Agreement shall provide that in the event that either (i) Provider ceases to do
business involving the Service or the Applications in the ordinary course or
(ii) Provider files a petition or is the subject of an involuntary petition
under the U.S. Bankruptcy Act or any state insolvency law that is not dismissed
within ninety (90) days of filing that in either case would result in the
liquidation of Provider (i.e.: Chapter 7 or conversion to Chapter 7), Client may
request in writing that Escrow Agent release the Source Code Deposit to Client.
Client may only use the Source Code Deposit to generate and install executable
code of the Applications on equipment under Client’s direct control and permit
access to such Application (in executable code only) by the Named Users for the
remainder of the Term of this Agreement in accordance with the terms and
conditions of this Agreement. Upon execution, the Escrow Agreement shall remain
in effect for a period co-terminus with this Agreement. For purposes of this
Exhibit D, "Source Code" means (a) one (1) printed copy of a listing of the
source language code (human-readable program instructions) for the then current
version of the Applications; (ii) one (1) copy on magnetic medium of the source
language code for the then current version of the Applications; and (iii) any
readily available documentation (technical or otherwise) that would enable a
reasonably skilled computer programmer or analyst of Client to maintain and
support the then current version of the Applications without the aid of
Provider.


D. Service Level Agreement.


In lieu of the warranty set forth in Section 10, Provider and Client agree to
the following service level agreement (“SLA”):


1.
Definitions. The following definitions shall apply to this SLA:

 
a)
“ASP Equipment” means the hardware in the Direct Control of Provider that is
used to provide the Service via Provider’s Web Site.

 
b)
“Direct Control” means within the sole possession of a party, with attendant
rights to control or manage.


 
-42-

--------------------------------------------------------------------------------

 



 
c)
“Normal Business Hours” means the times set forth in Exhibit A to the Agreement.

 
d)
“System” means the ASP Equipment, Applications and Third-Party Components within
the Direct Control of Provider.

 
e)
“Third-Party Components” means the (i) third-party wireless communications and
landline communications technology, (ii) third-party equipment, software and
services, and (iii) items within the public domain used by Provider in providing
the Services.



All other definitions used in this SLA shall have the meaning as set forth in
the Agreement.


2.
Routine Maintenance. Provider will use commercially reasonable efforts to ensure
proper backups and maintain the System with a high level of quality and
performance consistent with industry standards and within the limits of the
technology embodied in the System. Provider reserves the right to conduct
routine backup, maintenance, software updates, equipment upgrades and other
activities at the times during a day that it deems appropriate and necessary
without penalty. Provider will make every effort to schedule regular maintenance
and updates during times other than Normal Business Hours. Should the Provider
find it necessary to make changes during Normal Business Hours, Provider will
inform Client contact at least thirty (30) minutes before any necessary period
of unavailability during Normal Business Hours by telephone or email. When
possible, Provider will provide alternative access to the Applications during
Normal Business Hours when necessary actions require temporarily terminating
availability to the ASP Equipment. Provider is not obligated to inform Client of
a necessary period of unavailability during work hours other than Normal
Business Hours. Provider reserves the right to restrict access during periods of
routine backup, maintenance, and other activities outside Normal Business Hours.
Except in the event that an upgrade is necessary to correct a defect in the
Applications, Provider shall provide Client no less than 48 hours notice prior
to effecting any upgrade to the Applications. Provider will provide detailed
information and training if necessary on any material changes to the Service.



3.
Defect Notification and Correction. In such cases as Client discovers a defect
in the Applications, Client will notify Provider via a call to the Help Desk.
During Normal Business Hours, Provider will acknowledge receipt of such
notification within 30 minutes. During Hours other than Normal Working Hours,
Provider will acknowledge receipt of such defect notification within 2 hours.
Upon receiving such notification, Provider will undertake to correct such
defect, or provide a mutually agreeable workaround, within the same business
day. In such cases as it is necessary to modify the Applications to correct a
defect in the Applications, Except in the case Client agrees to waive such
notice, Provider shall provide no less than 3 hours notice prior to effecting
any such upgrade.



4.
System Availability Levels. Provider will make the Applications available to
Client through the System no less than 99.5% during Normal Business Hours, and
no less than 95% during work hours that are not Normal Business Hours (the
“System Availability Levels”).

 
a)
In the event that the Applications are not available to Client through the
System, Provider will make commercially reasonable efforts to restore access
within the constraints of the situation under the following procedure: In the
event the Applications are not available to Client through the Provider’s Web
Site, Client will promptly contact Provider to report the event. In response to
a report of a loss of availability event, Provider will: (1) collect information
from Client in order to define the event and begin an investigation into the
cause, (2) utilize Provider and other resources as appropriate to investigate
the cause, (3) report results of its investigation to Client, and (4) take
timely action to facilitate the correction of the event if the cause is within
Direct Control of Provider, or if the cause is outside the Direct Control of
Provider, Provider will advise Client on a course of action within the
parameters of the event, and when appropriate and feasible, will assist Client
in affecting a resolution.

 
b)
In the event of a telecommunications outage affecting access to the System
during Normal Business Hours, Provider will report the outage to the designated
Client contact on file. Provider will contact Client within thirty (30) minutes
of discovering the outage or the required scheduling of an event that will
temporarily interrupt access or processing by the Named Users. An estimate of
the approximate length of the interruption will be communicated, if it is known.
Communication will be attempted first by email, and second by telephone.
Provider is responsible only for making a commercially reasonable effort to
communicate with Client’s designated contact.



 
-43-

--------------------------------------------------------------------------------

 
5.
Remedies. Upon Client’s request, Provider will provide a credit to Client if the
System Availability Level falls below the percentages indicated above during a
calendar month; provided that Client properly reports the lack of availability
during such calendar month to Provider in accordance with its standard reporting
procedures. In such event, Client’s account will be credited for the monetary
equivalent of twice the unavailable time period. Client will have the right to
terminate this Agreement with Provider upon thirty (30) days prior written
notice in the event that the Service Availability Levels are not met by Provider
for three (3) consecutive weeks, or more than six (6) times in a any six (6)
calendar month period. THE FOREGOING REPRESENTS THE SOLE AND EXCLUSIVE REMEDIES
TO CLIENT AND SOLE LIABILITY OF PROVIDER FOR FAILURE OF PROVIDER TO MEET THE
SYSTEM AVAILABILITY LEVELS SET FORTH ABOVE.



6.
Disclaimers. Given the nature of the System, there are many factors outside the
Direct Control of Provider that may affect the System Availability Levels,
including but not limited to failures or difficulties with Third-Party
Components employed by Provider outside its Direct Control, and other equipment
or software of Client. Provider cannot and will not be responsible for loss of
User Information associated with the failure of the ASP Equipment, the
Application or Third-Party Components employed in providing the Services.
FURTHERMORE, PROVIDER DOES NOT AND CANNOT WARRANT THAT THE SYSTEM WILL OPERATE
UNINTERRUPTED NOR THAT IT WILL BE FREE FROM MINOR DEFECTS OR ERRORS, WHICH DO
NOT MATERIALLY AFFECT ITS PERFORMANCE, NOR THAT THE APPLICATIONS CONTAINED IN
THE SYSTEM ARE DESIGNED TO MEET ALL CLIENT'S BUSINESS REQUIREMENTS. PROVIDER
WILL NOT BE LIABLE FOR ANY AMOUNT, REGARDLESS OF THE BASIS OF THE CLAIM,
EXCEEDING THE PRICE ACTUALLY PAID BY CLIENT ATTRIBUTABLE TO THE SERVICES AT
ISSUE. IN NO EVENT WILL PROVIDER BE LIABLE, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE) OR OTHER LEGAL THEORY, FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST SAVINGS, LOST PROFIT, LOST
DATA OR BUSINESS INTERRUPTION) EVEN IF NOTIFIED IN ADVANCE OF SUCH POSSIBILITY,
ARISING OUT OF OR PERTAINING TO THE SUBJECT MATTER OF THIS SLA.



 
-44-

--------------------------------------------------------------------------------

 